     6:18-cv-00056-RAW Document 88 Filed in ED/OK on 03/04/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,               )
                                   )
                    Plaintiff,     )
                                   )
v.                                 )                       No. 18-cv-56-RAW
                                   )
MCKESSON CORPORATION; CARDINAL )
HEALTH, INC.; CARDINAL HEALTH 110, )
LLC; AMERISOURCEBERGEN DRUG        )
CORPORATION; CVS HEALTH            )
CORPORATION; CVS PHARMACY, INC.; )
OKLAHOMA CVS PHARMACY, LLC;        )
WALGREENS BOOTS ALLIANCE, INC.;    )
WALGREEN CO.; WAL-MART STORES,     )
INC.,                              )
                                   )
                    Defendants.    )

                            ORDER FOR STATUS REPORT

       This case was originally filed on February 26, 2018 by Notice of Removal from

Sequoyah County, State of Oklahoma alleging personal injury and products liability. The

matter was transferred on June 6, 2018 to the Northern District of Ohio pursuant to an order

from the United States Judicial Panel on Multidistrict Litigation and has since been

remanded to this court as of February 13, 2020.

       The court is directing the parties to file an agreed status report which will include

the status of this matter, procedurally and substantively, the current positions of the parties,

a discovery plan going forward, proposed deadlines and trial date and any other

information they may assist the court in moving forward with this action.
     6:18-cv-00056-RAW Document 88 Filed in ED/OK on 03/04/20 Page 2 of 2



        This report need not be in the form of the court’s usual joint status report form, but

rather in narrative form more fully explaining the nature of this case and its journey to and

from this court and back again. The parties shall file this report no later than March 30,

2020.

        SO ORDERED this 4th day of March, 2020.




                                           _______________________________
                                           The Honorable Ronald A. White
                                           United States District Judge
